MEMORANDUM**
Reyes’ conviction under California Penal Code § 32, “relating to obstruction of justice,” was an aggravated felony. 8 U.S.C. § 1101(a)(43)(S) (emphasis added); cf. U.S. Sentencing Guidelines Manual § 3C1.1; In re Batista-Hernandez, 21 I. & N. Dec. 955, 961 (B.I.A.1997). We lack jurisdiction to review a “final order of removal against an alien who is removable by reason of having committed [an aggravated felony].” Ye v. I.N.S., 214 F.3d 1128, 1131 (9th Cir.2000).
PETITION DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.